Citation Nr: 9934853	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-14 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of receiving Department of Veterans Affairs 
(VA) death benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  The veteran died in April 1996.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 1996 
administrative decision by the Department of Veterans of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).

A hearing was held before a member of the Board sitting at 
the Montgomery, Alabama, RO in August 1999.  The member of 
the Board who held the hearing is making the decision in this 
case and is the signatory to this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant and the veteran were married in November 
1964.

3.  The appellant and the veteran were divorced by judicial 
decree in July 1984.

4.  The appellant and the veteran entered into a common law 
marriage from December 1984 until April [redacted], 1996, the 
dated of the veteran's death.

5.  The period of separation beginning in March 1996 until 
veteran's death was due to misconduct of the veteran without 
fault of the appellant.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits are met.  38 U.S.C.A. §§ 101, 103(c), 5107 
(West 1991); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim, which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the appellant 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

The history of the appellant's claim may be briefly 
described.  Copies of official state documents show that the 
veteran and the appellant were married on November 22, 1964, 
in a ceremonial marriage.  The veteran and the appellant were 
divorced by judicial decree in July 1984.  They had two 
children.  The veteran died on April [redacted], 1996.  

In an administrative decision dated in October 1996, the RO 
recognized that a common law relationship existed between the 
veteran and the appellant from December 31, 1984.  The RO 
further determined that continuous cohabitation was not shown 
to exist between the veteran and the appellant because the 
appellant was equally at fault in her separation from the 
veteran.

In a court order from the Circuit Court, dated in March 1997, 
it was determined that a common-law marriage existed between 
the veteran and the appellant at the time of the veteran's 
death.  It was noted that when the veteran and the appellant 
began to live together that they had a mutual agreement to 
permanently enter the marriage relationship, to the exclusion 
of all other relationships.  Additionally, it was noted that 
there was a public recognition of the veteran and the 
appellant's relationship as a marriage and public assumption 
of marital duties and cohabitation.

In view of the October 1996 Administrative decision, the 
issue before the Board is whether there was continuous 
cohabitation from December 31, 1984 until the veteran's death 
in April 1996.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that there was no separation due to the fault of the 
surviving spouse.  Temporary separations, which ordinarily 
occur, including those caused for the time being through 
fault of either party, will not break the continuity of the 
cohabitation.  38 C.F.R. §3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken.  38 C.F.R. § 3.53(b).

Death benefits may be granted where a claimant, without 
knowledge of any legal impediment, entered into a marriage 
with the veteran which, but for the impediment, would have 
been valid, and she thereafter cohabited with him for one 
year or more immediately before his death or for any period 
of time if a child was born of the reported marriage or was 
born to them before such marriage.  Such a claimant is not 
eligible, however, if a claim is filed by a legal surviving 
spouse of the veteran who is found entitled to such benefits. 
38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.

The appellant testified at a hearing before a member of the 
Board sitting at the Montgomery, Alabama, RO, in August 1999 
that she married the veteran in November 1964; that they were 
married for approximately 20 years; that they divorced in 
July 1984; and that she returned home approximately two weeks 
after their divorce.  The appellant also testified that she 
lived with the veteran for approximately 11 1/2 to 12 years 
after their divorce.  The appellant further testified that 
she moved out of their home approximately 5 weeks prior to 
the veteran's death due to his abusive behavior, especially 
when he was drinking alcohol.

A review of the evidence shows that in a statement from the 
veteran dated on April 16, 1996, he indicated that he had 
been separated from the appellant for five weeks and had not 
obtained a divorce.  He stated that he did not furnish her 
any support and he would send a copy of the divorce decree 
when the divorce was obtained.

In the veteran's Last Will and Testament signed on April 17, 
1996, he named his children as co-executors of his estate.  
The appellant is not named in the Will.

In an unsigned letter dated in May 1996, the author provided 
a date of divorce for the veteran and the appellant and 
suggested the reason for the divorce was because of the 
affair of the appellant.  The author also indicates that the 
appellant has been employed and has had several jobs Alabama.  
No information was given regarding the reasons the veteran 
and spouse separated in March 1996.

A claim for death pension benefits was received from the 
appellant in June 1996.  In a letter dated in June 1996, the 
appellant stated that she was not living with the veteran at 
the time of his death because of mental abuse and that she 
moved out of the veteran's household in March 1996.

A VA field examination conducted in July 1996 found that the 
veteran and the appellant divorced, but that they continued 
to see each other on a recurring basis.  It was noted that 
some community members say that the veteran and the appellant 
were married and that others say that they were not married.  
The veteran and the appellant did not maintain joint banking 
accounts.  The utility bill, the telephone bill and the 
doctor's office account were all in the veteran's name only.  
Property owned by the veteran was in his name only.  
Accompanying the report were copies of newspaper ads billed 
to the veteran.  In these ads the veteran indicated that he 
was seeking a female for a relationship. 

A statement from, the appellant's daughter, dated in July 
1996 noted that the appellant and the veteran lived together 
after their divorce and that they considered themselves to be 
husband and wife.

Statements from acquaintances of the veteran and the 
appellant and a family member were received in 1997 through 
1998.  These individuals indicated that the veteran was 
verbally mentally abusive to the appellant.

To summarize, the appellant has stated that she moved out of 
she and the veteran's home due to the veteran's abusive 
behavior, especially when he was drinking alcohol.  This 
assertion is supported by the record.  There is no evidence, 
which demonstrates that the separation was the fault of the 
appellant with the exception of an unsigned letter dated in 
May 1996.  The appellant testimony and the lay statements are 
more probative than the unsigned letter.  Also, there is no 
indication that the appellant remarried or cohabited with 
another man after she left the veteran.  The Board also finds 
that the evidence is insufficient to demonstrate desertion on 
the part of the appellant or to rule out reconciliation, if 
the veteran had not died.
Accordingly, the Board finds that the appellant is the 
veteran's surviving spouse and therefore, the appellant's 
claim is granted.


ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of purpose of receiving VA death 
benefits is established.  The appeal is granted.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

